Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 4, 2022 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 3-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0118521 (Conti) in view of US2006/0281994 (Miyamae).
Regarding claim 1, Conti discloses a system for managing hair condition information (Figure 1), the system comprising: 
a sensorfor determining hair condition information for a user, the hair condition information comprising information comprising the health of the user’s hair and a hair shade of the user’s hair (Figure 1, element 18 determines the shade of hair while element 22 determines the health of the hair); 
a memory in operable communication  with the sensor and configured to store at least the item of hair condition information (element 16 stores the hair shade data and element 36 stores the hair health data and is in communication with element 18); and 
a processor in operable communication with the memory (see paragraph [0031] discloses a plurality of processors that are not shown to process the detected data, element 12 includes a computing device which is in communication with element 16) configured to update the hair condition information in the memory based on a discrepancy between the hair condition information for the  user after a hair treatment determined by using the sensor and a predicted hair condition information for the user (see paragraph [0076], after hair treatment, the guest’s hair is re-sampled and the color of the guest is determined and compared to the target color and the difference is used to adjust future coloring formulations for the particular guest or for other guests. Thus, the hair condition information is 
Conti teaches generally determining the health of the user’s hair but does not teach determining the degree of damage to the user’s hair.
Miyamae teaches a conventional method for determining the degree of hair damage by using NIR absorption spectrum of the hair (see claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hair health evaluation disclosed by Conti with the degree of hair damage evaluation as disclosed by Miyamae in order to improve the outcome and consistency of hair coloring by taking into account the degree of damage to the hair. 
Regarding claim 3, Conti in view of Miyamae discloses the system as claimed in claim 1, wherein Conti further discloses that the sensor comprises a near-infrared spectroscopy sensor (NIR sensor), a camera (see paragraph [0039] discloses element 18 includes a camera to sample hair color) and a colour calibration device.
Regarding claim 4, Conti in view of Miyamae discloses the system as claimed in claim 1, wherein Conti further discloses the sensor comprises a near-infrared spectroscopy sensor (NIR sensor), and a photometer (see paragraph [0039] discloses element 18 includes a camera to sample hair color).
Regarding claim 5, Conti in view of Miyamae discloses the system as claimed in claim 1 wherein Conti further discloses the sensor comprises a near-infrared spectroscopy sensor (NIR sensor) and a sensor for visible light (VIS sensor) photometer (see paragraph [0039] discloses element 18 includes a camera to sample hair color).
Regarding claim 6, Conti in view of Miyamae discloses the system as claimed in claim 1, wherein Conti further discloses the system further comprises a display device for the presentation of at least 
Regarding claim 7, Conti in view of Miyamae discloses the system as claimed in claim 6, wherein Conti further discloses that the sensor is positioned in a mobile device and wherein the display device is positioned in the mobile device (sensor is in element 12 which is a mobile computing device, see paragraph [0024] and the sensor is locate in the mobile computing device and further including a display, paragraph [0038]), in a smart mirror, or a combination thereof.  
Regarding claim 8, Conti in view of Miyamae discloses the system as claimed in claim 7, and Conti further discloses an application (app) configured to exchange of information between the mobile device and the memory (information is exchanged between mobile device element 12 and memory element 16).  
Regarding claim 9, Conti in view of Miyamae discloses the system as claimed in claim 1, wherein Conti further discloses the processor is further configured to:
compare the degree of damage to the user's hair captured by the sensor before the hair treatment with a plurality of degrees of damage to the hair stored in the memory (see paragraph [0061] discloses that the elasticity of the hair is determined and is evaluated or compared to determine if the hair can tolerate a coloring process, thus the elasticity is compared to determine the hair health or damage to hair); 
compare the hair shade of the user’s hair captured by the sensor before the hair treatment with a plurality of hair shades stored in the memory (see paragraph [0005] discloses determining the difference between the sample and color shades), 
determine a closest degree of damage to the user's hair and a closest hair shade which are stored in the memory (see paragraph [0047]-[0049] discloses matching the hair color to a color), and 
based on the respectively determined closest degree of damage to the user's hair (see figure 2, element 106 uses the hair health to determine the target color or predicted hair shade), and the determined closest hair shade and the user's desired hair colour (see element 104 target hair color), to provide a predicted hair condition and predicted hair shade.  
Regarding claim 10, Conti in view of Miyamae discloses the system as claimed in claim 1, 3wherein Conti further discloses that the processor is further configured to determine a discrepancy between the hair shade determined using the sensor before the hair treatment or a predicted hair shade before a hair treatment and a hair shade determined by using the sensor after a hair treatment by means of a comparison of respective associated hair shade values (see paragraph [0076], after hair treatment, the guest’s hair is re-sampled and the color of the guest is determined and compared to the target color and the difference is used to adjust future coloring formulations for the particular guest or for other guests. Thus, the hair condition information is updated and based on differences or a discrepancy after hair color treatment, the hair is resampled using element 18 and compared to the target or predicted hair color).  
Regarding claim 11, Conti in view of Miyamae discloses the system as claimed in claim 1, wherein Conti further discloses that the processor is further configured to allocate the hair condition information for the user captured by using the sensor to the respective user in the memory (see paragraph [0073] and [0076] where a guest record is stored, and paragraph [0076] discloses that the guest’s hair color after treatment and target color are compared for differences which is stored for future color formulations for the guest).  
Regarding claim 12, Conti discloses a method for optimizing a cosmetic counselling system (Figure 1, optimizing hair coloring), the method comprising the steps of: 
determining hair condition information for a user by using a sensor before and after a hair treatment (Figure 1, element 18 determines the shade of hair while element 22 determines the health 
determining a discrepancy between  predicted hair condition information based on the hair condition information for the user determined using the sensor before the hair treatment and the hair condition information for the user determined using the sensor after the hair treatment (see paragraph [0076] discloses determining a discrepancy or difference in the predicted item of hair condition or target hair color based on the item of hair condition information for the use determined by the using the sensor before the hair treatment, see figure 1, and the item of hair condition information for the user determined by using the sensor after the hair treatment, namely that the hair color is resampled after treatment and compared to the target to determine a discrepancy); and 
abased on the determined discrepancy, updating, in a memory, the hair condition information used to determine the predicted hair condition (see paragraph [0076] if there is a difference in the target color and the detected hair color, then the hair color is saved in a guest record for future hair colorings or for other guests).  
Conti teaches generally determining the health of the user’s hair but does not teach determining the degree of damage to the user’s hair.
Miyamae teaches a conventional method for determining the degree of hair damage by using NIR absorption spectrum of the hair (see claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hair health evaluation disclosed by Conti with the degree of hair damage evaluation as disclosed by Miyamae in order to improve the outcome and consistency of hair coloring by taking into account the degree of damage to the hair. 

Regarding claim 13, Conti in view of MIyamae discloses the method as claimed in claim 12, wherein Conti further discloses the method further comprises a comparison of the hair condition information for the user determined using the sensor before the hair treatment (see figure 1, the hair color is determined before treatment) with the hair condition information for the user determined by using the sensor after the hair treatment (see paragraph [0076] the hair color is determined after treatment and compared to determine a difference).  
Regarding claim 14, Conti in view of Miyamae discloses the method as claimed in claim 12, wherein Conti further discloses that the determination of the predicted hair condition information comprises:  
comparing the determined degree of damage to the user's hair with a plurality of degrees of damage to the hair that is stored in the memory (see paragraph [0061] discloses that the elasticity of the hair is determined and is evaluated or compared to determine if the hair can tolerate a coloring process, thus the elasticity is compared to determine the hair health or damage to hair), 
comparing the determined hair shade of the user’s hair with a plurality of hair shades that is stored in the memory (see paragraph [0005] discloses determining the difference between the sample and color shades), 
determining a closest degree of damage to the hair that is stored in the memory (see paragraph [0061] the elasticity of the hair or hair health is determined), 
determining a closest hair shade that is stored in the memory (see paragraph [0047]-[0049] discloses matching the hair color to a color),  and 
providing a predicted hair shade based on the respectively determined closest stored degree of damage to the hair (see figure 2, element 106 uses the hair health to determine the target color or predicted hair shade), the determined closest stored hair shade, a predetermined desired hair colour (see element 104 target hair color).  
Response to Arguments
Applicant’s arguments, see page 6, filed March 4, 2022, with respect to the rejection(s) of claim(s) 1-14 under Conti have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Conti in view of Miyamae.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896